Citation Nr: 1538904	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-06 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a rash of left forearm, and if so whether service connection may be granted.

2.  Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness. 

3.  Entitlement to service connection for headaches, to include as due to undiagnosed illness. 

4.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness. 

5.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

6.  Entitlement to an initial rating in excess of 30 for posttraumatic stress disorder (PTSD) with panic disorder with agoraphobia prior to October 9, 2014, and in excess of 70 percent thereafter.  

7.  Entitlement to a compensable rating for status post fracture of the distal 5th right metacarpal.  

8.  Entitlement to a total rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Cummins B. Jones, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The rating decision on appeal reopened a previously-denied claim of service connection for skin rash of the left forearm and denied the claim on the merits.  However, before the Board can evaluate the merits of a previously denied claim, it must first whether a claimant has submitted new and material evidence with respect to that claim. Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  The Board has accordingly characterized that issue as a "new and material evidence" issue as reflected on the title page.




In May 2011, the Veteran filed a notice of disagreement (NOD) with denial of service connection for fibromyalgia, headaches, chronic fatigue, and a rash of the left forearm, as well as with the initial 10 percent rating assigned for hearing loss, and the denial of a compensable rating for status post fracture of the distal 5th right metacarpal.  The RO construed his March 2013 correspondence as a substantive appeal and the issues were certified on appeal in November 2014.  

In a July 2012 rating decision, service connection was granted for chronic disability manifested by irritable bowel syndrome due to an undiagnosed illness as a result of service in the Southwest Asia Theater of Operations.  This represents a full grant of the benefit sought with respect to that issue.  

An October 2014 VA PTSD examination noted that the Veteran's employer had recently allowed him to primarily work from home to reduce his interaction with others on a regular basis and to enable him to take breaks on days when he struggled.  The Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue has been added to the issues on appeal as reflected on the title page.  

In a May 2012 rating decision, service connection was granted for PTSD with panic disorder with agoraphobia and an initial 30 percent evaluation was assigned.  The Veteran's February 2013 correspondence is reasonably construed as a NOD with the initial rating assigned in the May 2012 rating decision.  Although a November 2014 rating decision reflects the rating for PTSD was increased to 70 percent, effective October 9, 2014, the filing of a NOD confers jurisdiction on the Board, and the next step is for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue is reflected on the title page.  

The issues of entitlement to service connection a respiratory disability, a cardiovascular disability, a sleep disorder, and a neuropsychological disorder, other than PTSD with panic disorder with agoraphobia, have been raised by the record in the May 2011 NOD, but have not been adjudicated by the AOJ.   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss and the issue of entitlement to a compensable rating for status post fracture of the distal 5th right metacarpal, along with entitlement to a TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for rash on the left forearm was denied by rating decisions in July 1992 and September 1998; the Veteran did not appeal and did not submit material evidence within the appeals period and the decisions became final.

2.  Evidence received since September 1998 relates to an unestablished element necessary to substantiate the claim for service connection for a rash on the left forearm.  

3.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  

4.  The evidence is at least in equipoise in demonstrating that the Veteran has fibromyalgia, headaches, and chronic fatigue that are associated with his service in Southwest Asia.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the previously denied claim for service connection for rash on the left forearm is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).  

3.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

4.  The criteria for service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015). 

5.  The criteria for service connection for a rash of the left forearm have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, in order to prove entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran's initial claim of entitlement to service connection for a rash on the left forearm was denied by way of a July 1998 rating decision; the Veteran did not appeal.

The Veteran filed another claim for a rash of the left forearm in August 1997, which was denied by a rating decision in September 1998.  The Veteran again did not appeal.  The decision is therefore final.  See 38 U.S.C.A.   § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 
 
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise          a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence received since September 1998 includes a May 2010 private medical opinion stating that the Veteran has a chronic rash of the left forearm that is likely related to exposure to environmental hazards in Southwest Asia.  This represents medical evidence of a relationship between the claimed disorder and service, which is a previously unestablished element necessary to show entitlement to service connection.  The new evidence is therefore material, and the claim for service connection for skin rash of the left forearm is reopened.





Entitlement to Service Connection

The Veteran seeks service connection for fibromyalgia, headaches, chronic fatigue syndrome, (CFS), and a rash of the left forearm, to include as due to an undiagnosed illness.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes service incurrence.  38 C.F.R. § 3.303(d).  

The Veteran's DD FORM 215 shows his decorations and awards include a Southwest Asia Service Medal w/3 Bronze Service Stars and a Kuwait Liberation Medal.  As such, service in the Southwest Asia Theater of Operations during the Persian Gulf War is established.  Therefore, service connection may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Under those provisions, service connection may be granted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

Initially, with respect to rash of the left forearm, a May 1992 VA treatment record notes onset of a rash on the left forearm since returning from service in Saudi Arabia.  A February 1994 record notes a skin rash since 1991 after service in the Persian Gulf, and a December 1994 record reflects a chronic papular skin rash.  In addition, a September 2003 private record notes a rash since 1991 after service in the Persian Gulf.  

In addition, and pertinent to all of the service connection claims on appeal, a May 2010 private opinion reflects onset of a rash, widespread musculoskeletal pain and allodynia, muscle joint pain with motion, and migraine-type headaches of unclear etiology since service in the Southewest Theater of Operations.  It was noted that the Veteran's headaches may be included in the spectrum of disease along with his fibromyalgia and chronic fatigue.  The physician concluded that the Veteran's fibromyalgia, rash, chronic fatigue syndrome, and headaches were directly related to environmental exposure during service in the Southwest Asia Theater of Operations.  

Further, the March 2011VA Gulf War Guidelines examination report includes diagnoses of a dyshidrotic rash and migraines, and although no diagnosis of either fibromyalgia or chronic fatigue syndrome was noted, both a June 2011 private Gulf War Guidelines Examination report and February 2012 treatment records reflect a diagnosis of CFS, as well as unspecified migraine.  

In addition, and although the March 2011 VA opinion provided is to the effect that the Veteran did not have an unexplained pattern of disability and/or that the Veteran's complaints were not related to a specific exposure event during service in Southwest Asia, service connection has been established for chronic disability manifested by irritable bowel syndrome due to an undiagnosed illness as a result of exposure to environmental hazards during service in the Southwest Asia Theater of Operations.  Thus, the presence of an undiagnosed illness or medically unexplained chronic multisymptom illness has essentially been conceded.  Private medical opinion in May 2010 and private Gulf War Guidelines examination in June 2011 essentially support the Veteran's contention that his claimed disabilities are also symptoms of this chronic multisymptom illness.   

Based on the evidence, the Veteran's fibromyalgia, headaches, CFS, and rash of the left forearm, presented after the Veteran's Persian Gulf War service, and according to the medical evidence, his symptoms have manifested to a degree of at least 10 percent or more for more than six months.  After resolving any doubt in favor of the Veteran, the Board finds that the criteria for a grant of service connection for fibromyalgia, headaches, CFS, and a rash of the left forearm are met.  
ORDER

Service connection for fibromyalgia is granted.  

Service connection for headaches is granted.  

Service connection for chronic fatigue is granted.  

Service connection for a rash of the left forearm is granted.  


REMAND

The Veteran asserts that his service-connected hearing loss and status post fracture of the distal 5th right metacarpal are worse than since VA examination in May 2010 March 2011, respectively.  In view, of the Veteran's assertions and the evidence, the Veteran should be afforded a VA examination with respect to the nature and severity of his hearing loss and status post fracture of the distal 5th right metacarpal.  

In addition, as noted in the introduction, the record raises the issue of entitlement to a TDIU.  The resolution of the remanded issues could have an impact upon the Veteran's claim for TDIU.  Thus, the issues are inextricably intertwined and a Board determination on the TDIU claim is not warranted until development and adjudication is completed regarding the Veteran's increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As noted in the Introduction, in February 2013 the Veteran submitted a NOD with the initial rating assigned for PTSD with panic disorder and agoraphobia.  The RO has not issued a SOC with respect to the issue.  The claim must be remanded for issuance of a SOC.  See Manlincon, 12 Vet. App. at 238.

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding entitlement to an initial rating in excess of 30 percent for PTSD with panic disorder with agoraphobia prior to October 9, 2014, and in excess of 70 percent thereafter.  The issue is to be certified to the Board only if a timely substantive appeal is received.  

2.  Obtain complete VA treatment records that are not already associated with the file.  

3.  After completion of the above, schedule the Veteran for a VA hearing loss examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  All findings with respect to the nature and severity of hearing loss should be reported in detail, to specifically include occupational impairment, and a rationale should accompany all opinions expressed.  

4.  Also schedule the Veteran for a VA examination of the right hand (distal 5th metacarpal) by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  All findings with respect to the nature and severity of fractured right distal 5th metacarpal should be reported in detail, to specifically include occupational impairment.  A rationale should accompany all opinions expressed.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


